        Case 1:20-cv-01330-AWI-JLT Document 12 Filed 12/28/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   AMERICA FRIAS-VEGA                             ) Case No.: 1:20-cv-01330 AWI JLT
                                                    )
12                 Plaintiff,                       ) ORDER CLOSING THE ACTION
                                                    )
13          v.                                      ) (Doc. 11)
                                                    )
14   THE HOME DEPOT, et al.,                        )
                                                    )
15                 Defendants.                      )
                                                    )
16
17          The parties have stipulated to the action being dismissed with prejudice with each side to bear

18   their own costs. (Doc. 11) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692

20   (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

21
22   IT IS SO ORDERED.

23      Dated:    December 27, 2020                           /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
